JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-*76named Respondent, Fanene, for the object of obtaining the lands (the property of the above-named Respondent) hereinafter described, for public uses, for the United States Government, under and by virtue of Ordinance No. 20-1900, being the Ordinance to regulate the acquisition of land by the Government for Public Purposes, and under the provisions contained in said Ordinance, due and proper notice having been given to the said Respondent through the Registrar of Titles, and the Registrar of Titles, by his report to this Court bearing date the 6th day of May, 1901, having informed the Court that the tender of the Respondent herein amounting to Five Hundred Dollars ($500) had been accepted by the Petitioner Government, and recommended that the Government be declared the proprietor of the said lands at and for the said consideration, to be paid by the said Government, IT IS NOW, HEREBY ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America be, and the same is hereby declared Proprietor of ALL THAT PIECE OR PARCEL OF LAND CALLED OR KNOWN AS “FALESEU”, situate in Fagatogo, in the United States Naval Station, Tutuila, bounded towards the north by land called “Fanuatanu”, belonging to the said Government, towards the east by land “Seeti”, also property of the said Government; towards the south by land of the said Fanene, called “Gautavai” and land “Faleulu”, property of the said Government, and towards the west by lands of the said Government, called “Faletoi”, from E. Ripley, and “Lotomua” or the “Malae” of Fagatogo, from T. Meredith, as all the said boundaries are more particularly described and delineated in the plat now on file in the office of the Registrar of Titles for the United States Naval Station, Tutuila.
-2. That the said Government shall pay, in consideration .of all claims and demands of the said Respondent to said *77land, the sum of Five Hundred Dollars ($500) together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March, 1901 to the 10th day of December, 1902, amounting to $70.33, and shall also pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $70.50, said sums' amounting to a total of $640.83.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this 15th day of December, 1902 A.D.